DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction

	Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-7, drawn to an injection molding system, classified in B29C 45/1769.
II. Claim 8, drawn to a method for manufacturing a molded object, classified in B29C 45/7626.

The inventions are independent or distinct, each from the other because:
	Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another and materially different apparatus or by hand such as .
	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
	During a telephone conversation with Ms. Nomugi Tomoyori, Global IP Counselors, LLP on November 15, 2021 a provisional election was made without traverse to prosecute the invention of Group I, Claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 8 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 6 and 7 of copending Application No. 17/023,465 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because said Claims 1, 6 and 7 recite only the limitations , which are also recited in conflicting Claims 1, 7 and 8 Application No. 17/023,465.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
As to Claim 1, the ‘465 application recites, in addition to the identical limitation of “An injection molding system comprising an injection molding machine configured to inject molten material into a mold to mold a molded object”, and, moreover, the limitation “…a tray moving unit configured to move a plurality of trays in a work area including a placement position with a robot configured to place the molded objection on a tray moved to the placement position among the plurality of trays which is substantially identical to the “placement units” of the instant application.
Moreover, the inspection device with the inspection unit as recited: “…an inspection unit configured to inspect the molded object…” in the instant application is substantially identical to Claim 6 of the ‘465 application which recites: “…an inspection device configured to inspect the molded object…”
Additionally, the tray moving unit of the ‘465 application, which “… moves a tray after placement, which is a tray on which the molded object is placed by the robot,” is followed by the limitation …” is indistinct from a tray on which the molded object is not yet placed by the robot, from a position different from the placement position in the work area to the placement position…” of the instant application.  
Therefore, the placement units of this application are patentably indistinct from the trays of the ‘465 application and the moving units of this application are patentably indistinct from the tray moving units of the ‘465 application.

	Examiner maintains that these limitations recited by Claim 1 of the reference application 17/023,465 encompasses the limitations of Claim 1 of the instant application, 17/023,482 which recite narrower limitations of these” trays” – which are the elements of  “placement units” in the instant application but providing more details as to the conveyance of these units by a robot which is controlled 
	As to Claims 6 and 7, these claims are substantially identical and patentably indistinct to Claims 7 and 8 in the reference application 17/023,465.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Uchiyama (US 2016/0346979).
	Regarding Claim 1, Uchiyama discloses an injection molding system (abstract, paragraph [0001]) comprising: 
	an injection molding machine configured to inject a molten material into a mold to mold a molded object (Fig. 1 paragraph [0030] injection molding apparatus – 10 …resin material is injected into a mold…to produce a molded article – 14…); 
	an inspection device (Fig. 1 paragraph [0011] …an inspection means configured to inspect the molded article conveyed by the conveyance means…inspection device – 30) including a first placement unit (paragraphs [0011] [0035] a conveyance means configured to convey a molded article…first position information of the conveyance part…) and a second placement unit on which the molded object is placed (Fig. 1 paragraph [0036]…a second position of the conveyance part at the time of inspection of the molded article – 14 by the inspection device – 30), an inspection unit configured to inspect the molded 
	a third placement unit on which the molded object after inspection by the inspection device is placed (paragraph [0053] molded article – 14 that has been inspected by the inspection device – 309 may be returned onto the conveyor – 40 or may be carried to another place…);
	 a robot configured to execute an operation of conveying the molded object from the mold to the first placement unit or the second placement unit (Fig. 5 a robot – 36 that is a moving means …where the inspection device is provided…),  and an operation of conveying the molded object from the first placement unit or the second placement unit to the third placement unit (paragraphs [0037] [0053] a distance between the molded article pickup position – A and the molded article inspection position – B is set in advance…;…may be returned onto the conveyor – 40 or may be carried to another place…); and
	 a control device configured to control the injection molding machine, the robot, and the inspection device (Fig. 1 paragraphs [0016] [0050]…moving means may be a robot…:…a control means that centrally controls the injection molding apparatus – 10, the conveyor – 40 and the inspection device – 30…), wherein 
	the control device controls the injection molding machine, the robot, and the inspection device (Fig. 1 paragraphs [0016] [0050]…moving means may be a robot…:…a control means that centrally controls the injection molding apparatus – 10, the conveyor – 40 and the inspection device – 30…) so as to 
	mold, by the injection molding machine, a first molded object as the molded object during a first molding period (Fig. 1 paragraph [0030] molded article – 14 is picked up from the injection molding apparatus – 10 onto a molded article pickup position – A), 
	inspect, by the inspection unit, the first molded object placed on the first placement unit during a first inspection period (paragraph [0033] molded article – 14 conveyed by the conveyor – 40 from the molded article pickup position – A is carried to a molded article inspection position – B) 

	mold, by the injection molding machine, a second molded object as the molded object during a second molding period after the first molding period, 
	inspect, by the inspection unit, the second molded object placed on the second placement unit during a second inspection period, 
	convey, by the robot, the second molded object after inspection from the second placement unit to the third placement unit during a second conveyance period (paragraph [0011] plurality of sets of the molding data and the first position information of the conveyance part and the plurality of sets of the inspection data and the second position information of the conveyance part…), and 
	overlap the first inspection period and the second molding period and overlap the second inspection period and the first conveyance period (paragraph [0040]….distance between the molded article pickup position at the time of producing and picking up the molded article and the molded article inspection position at the time of inspecting the molded article is set in advance…).
	Moreover, as to the above operations of the control device, it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235.
	
Regarding Claim 2, Uchiyama discloses all the limitations of Claim 1 and further discloses that the inspection device includes a first delivery position and a second delivery position for delivering the molded object between the inspection device and the robot (Fig. 5 paragraph [0052] when molded article – 14 is conveyed to the inspection position…robot – 36 carries the molded article – 14 to the inspection device – 30), and a first inspection position and a second inspection position for inspecting the molded 
	the moving unit moves the first placement unit between the first delivery position and the first inspection position, moves the second placement unit between the second delivery position and the second inspection position, and moves the inspection unit between the first inspection position and the second inspection position (paragraph [0046] …based on the obtained distance and the conveyance speed of the conveyor – 40, a moving time required to move between the molded article pickup position – A and the molded article inspection position – B is obtained….) .

Regarding Claim 4, Uchiyama discloses all the limitations of Claim 1 and further discloses that the control device molds, by the injection molding machine, a third molded object as the molded object during a third molding period overlapping the first conveyance period (paragraph [0035] …steps are repeated every time the molded article – 14 is molded and picked up by the conveyor – 40).
	
Regarding Claim 5, Uchiyama discloses all the limitations of Claim 1 and further discloses that the control device controls the injection molding machine to start molding the second molded object by the injection molding machine before the first molded object is placed on the first placement unit (paragraph [0044] …after being molded and ejected by the injection molding apparatus – 10, a time detection means – 22 detects the time as a first time , and transmits the information…These processes are repeated every time the molded article – 14 is molded and picked up by the conveyor – 40)..

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (US 2016/0346979).
Regarding Claim 3, Uchiyama discloses all the limitations of Claim 2, however, Uchiyama provides a configuration wherein the mold and wherein the mold (Fig. 1 paragraph [0030] molded article – 14), the first delivery position (Fig. 1 paragraph [0030] molded article pickup position – A), the third placement unit (paragraph [0053] …may be carried to another place), and the second delivery position (paragraph [0033] …molded article pickup position – A is carried to a molded article inspection position – B) are not disposed in this order in a direction from the first delivery position to the second delivery position.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the mold, first delivery position, third placement unit and the second delivery position since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange these parts of the operation for the purpose of inspection when it can hardly be performed on the conveyor or placement units such as when a weight measurement device or a size measurement device is used as the inspection device (paragraph [0053]).

2.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (US 2016/0346979) as applied to Claim 1 above, and further in view of Yoda (US 6,322,343) and Nichols (US 2,523,137).
Regarding Claim 6, Uchiyama discloses all the limitations of Claim 1, however, does not disclose any further information about the mold of the injection molding machine or that the robot takes out the molded objection by an ejector pin. 
In the same field of endeavor of injection molding systems, Yoda discloses a shaping mold that has a fixed mold and a moving mold moving relatively to the fixed mold (Fig. 6 5:5-11 bracket – 112 connected to a movable plate – 111 is received so as to move together with the movable plate – 111 in response to the opening and closing of the mold), and an ejector pin protruding from the moving mold toward the fixed mold due to the movement of the moving mold relative to the fixed mold (Fig. 6, servomotor for ejector – 108 ,,,connected to a movable plate – 111…so as to move together with the movable plate – 11), while Uchiyama discloses that an ejection device is used to eject the produced molded article (paragraph [0030] and as the robot may be used as the moving means (paragraph [0016]) it inferentially could be used for this purpose. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Uchiyama to incorporate the teaching of Yoda whereby an injection molding system comprising an injection molding machine configured to inject a molten material into a mold to mold a molded object as disclosed by Uchiyama, would consider that the mold includes a fixed mold, a movable mold and an ejector pin, as taught by Yoda. One with ordinary skill in the art would consider these added features because a fixed and movable mold with an ejector pin, enables the use of a servomotor both mold clamping and ejecting a mold product (Col. 2 ll. 49-50; Col. 5 ll. 8-11). 
 However, while Yoda discloses a servomotor for an ejector (Figs 2, 3 4:63 ejector – 108) there is no further mention of an ejector or its description in it nor in the other prior art references.
In the same field of endeavor, Nichols discloses using a plastic molding machine where the molded material is ejected by ejector pins (Fig. 6 6:1-22 …means of an ejection cylinder – 200  containing a piston – 200a…The piston head – 186 engages a plate – 180 causing it to move upward thereby effecting upward movement of ejection pins – 206 attached to plates – 179).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosures of Uchiyama and Yoda to incorporate the teaching of 
One with ordinary skill in the art would clearly consider this feature because ejector (ejection) pins force the molded work from the mold (lower die) to such a position that it can be easily removed by the operator (6:20-22). 

3.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (US 2016/0346979) as applied to Claim 1 above, and further in view of Watanabe (US 2019/0358903).
Regarding Claim 7, Uchiyama discloses all the limitations of Claim 1, however, does not disclose a nozzle configured to inject molten material into the mold, a flat screw and a barrel having a communication hole and a heating unit whereby the injection molding machine melts the material supplied between the flat screw and the barrel. 
In the same field of endeavor, Watanabe discloses an injection molding machine (paragraph [0002]), wherein the injection molding machine has: 
A nozzle configured to inject the molten material into the mold (Fig. 1 paragraph [0033] material guided to the nozzle – 61 is finally discharged from an opening portion – 62 toward the molding table – 81)
a flat screw having an end surface with a groove formed thereon (Fig. 1, 4 paragraphs [0027] flat screw – 40 groove portions – 41);
a barrel having a communication hole facing the groove forming surface (Figs. 2, 4 paragraph [0029] …via a communication hole – 56 provided at the center of the  screw-facing portion – 50…) and communicating with the nozzle (Fig. 2 paragraph [0032] nozzle – 61 is coupled to the communication hole – 56); and 
a heating unit (Fig. 1 paragraph [0029] heating unit – 58  ...is embedded in the screw-facing portion – 50), and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Uchiyama to incorporate the disclosure of Watanabe whereby an injection molding system configured to inject a molten material into a mold to mold a molded object , as disclosed by Uchiyama, to also consider that this injection molding machine would include a flat screw and a barrel having a communication hole facing the groove forming surface communicating with the nozzle and a heating unit whereby the injection molding machine melts the material supplied between the flat screw and the barrel, as disclosed by Watanabe. 
One with ordinary skill in the art would consider this feature because this feature improves the performance of plasticizing the material by improving the amount of kneading of the material by means of the groove portion of the flat screw (paragraph [0004]).


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712